

116 HR 3125 IH: School Milk Nutrition Act of 2019
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3125IN THE HOUSE OF REPRESENTATIVESJune 5, 2019Mr. Courtney (for himself, Mr. Thompson of Pennsylvania, Ms. Kuster of New Hampshire, Mr. Welch, Mr. Peterson, Mr. Pocan, Mr. Kind, Mr. Brindisi, Mr. Delgado, Mrs. Craig, Mr. Cox of California, Ms. DelBene, Mr. Costa, Mr. Van Drew, Mr. Collins of New York, Mr. Reschenthaler, Ms. Stefanik, Mr. Katko, Mr. David P. Roe of Tennessee, Mr. Comer, Mr. Joyce of Pennsylvania, Mr. Grothman, Ms. Finkenauer, Mr. O'Halleran, Mr. Schrader, and Mr. Duffy) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo reverse declining milk consumption in schools.
	
 1.Short titleThis Act may be cited as the School Milk Nutrition Act of 2019. 2.Fluid milkSection 9(a)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(a)(2)) is amended by striking subparagraph (A) inserting the following:
			
 (A)In generalLunches served by schools participating in the school lunch program under this Act— (i)shall offer students a variety of fluid milk. Such milk shall be consistent with the most recent Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341);
 (ii)may offer students flavored and unflavored fluid milk, including low-fat flavored milk and lactose-free fluid milk; and
 (iii)shall provide a substitute for fluid milk for students whose disability restricts their diet, on receipt of a written statement from a licensed physician that identifies the disability that restricts the student’s diet and that specifies the substitute for fluid milk.
					.
		